DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 (hereinafter “12/20/21 Amendment”) has been entered (by the filing of the RCE on 02/22/22), and fully considered.

Response to Amendment
3.	In the 12/20/21 Amendment, claims 1, 9, 10, 18, 28-30, & 33 were amended, and claims 8 & 32 were cancelled (claims 3-5, 11, & 24-26 were previously cancelled).  No claims were newly added.  Therefore, claims 1, 2, 6, 7, 9, 10, 12-23, 27-31, & 33-38 are now pending in the application.         
4.	The 12/20/21 Amendment has overcome the rejections under § 103 previously set forth in the Final Office Action mailed 09/22/2021 (“09/22/21 Action”).  
5.	New claim objections and rejections under §§ 112(b) & 112(d) are set forth herein, necessitated by Applicant's amendment.
6.	The “DECLARATION UNDER 37 CFR § 1.132” of Samuele Beni, dated 04/22/22, and filed 04/29/22 (hereinafter “Beni Declaration”), has also been fully considered, and is addressed below in the “Response to Declaration” section.
7.	Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.

Claim Objections
8.	Claims 1, 2, 6, 7, 9, 10, 12-23, 27-31, & 33-38 are objected to because of the following informalities:  
	INDEPENDENT CLAIM 1 (& DEPENDENT CLAIMS 2, 6, 7, 9, 23, 27-30, & 37)
	a.	In claim 1, line 14, the recitation of “a cooling system, comprises coolant flowing ducts” should instead recite --a cooling system, comprising coolant flowing ducts-- for grammatical reasons.  
b.	In the preamble of dependent claims 2, 6, 7, 9, 23, 27-30, & 37, the recitation of “A delivery device according to…” should instead recite --The delivery device according to--. 
c.	In claim 2, lines 2-3, the recitation of “the inner conductor being housed in the inner space” should instead recite -- the inner conductor being housed in the inner space of the outer conductor-- so as to avoid confusion with the “inner space of the delivery device” recited in independent claim 1 (from which claim 2 depends).  
d.	In claim 27, line 3, the recitation of “a diameter of the inner conductor” should instead recite --the diameter of the inner conductor--.   
e.	In claim 28, lines 1-4, the recitation of “wherein the reciprocal distance in the axial direction not greater than one-fourth of a diameter of the inner conductor” should instead recite --wherein the reciprocal distance in the axial direction is not greater than one-fourth of the diameter of the inner conductor--.
f.	In claim 29, lines 1-4, the recitation of “wherein the reciprocal distance in the axial direction not greater than approximately one-fifth of a diameter of the inner conductor” should instead recite --wherein the reciprocal distance in the axial direction is not greater than approximately one-fifth of the diameter of the inner conductor--.
g.	In claim 30, lines 1-4, the recitation of “wherein the reciprocal distance in the axial direction not greater than approximately one-eighth of a diameter of the inner conductor” should instead recite --wherein the reciprocal distance in the axial direction is not greater than approximately one-eighth of the diameter of the inner conductor--.
Appropriate correction is required.

	INDEPENDENT CLAIM 10 (& DEPENDENT CLAIMS 12-17, 31, 33, & 34)
h.	In claim 10, line 17, the recitation of “a cooling system, comprises coolant flowing ducts” should instead recite --a cooling system, comprising coolant flowing ducts-- for grammatical reasons.  
i.	In the preamble of dependent claims 12-17, 31, 33, & 34, the recitation of “An apparatus according to…” should instead recite --The apparatus according to--. 
j.	In claim 31, line 3, the recitation of “approximately 6 Ghz” should instead recite --approximately 6 GHz--.
Appropriate correction is required.
k.	NOTE: Duplicate Claims 12 & 31
	l.	Claim 12 depends from independent claim 10 and recites:
12. 	An apparatus according to claim 10, wherein the radiofrequency generator generates a current, wherein a frequency of the current is comprised between approximately 2 GHz and approximately 6 GHz.  

m.	As noted below in the rejection under § 112(d), dependent claim 31 improperly depends on cancelled claim 11.  However, it appears that claim 31 should depend from independent claim 10, and is treated as such for the purposes of examination.  Claim 31 recites:
31. 	An apparatus according to claim 11, wherein the radiofrequency generator generates a current, wherein a frequency of the current is comprised between approximately 2 GHz and approximately 6 Ghz.  

n.	Should dependent claim 31 be amended to depend from independent claim 10, and should dependent claim 12 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

	INDEPENDENT CLAIM 18 (& DEPENDENT CLAIMS 19-22, 35, 36)
o.	In claim 18, line 16, the recitation of “a cooling system, comprises coolant flowing ducts” should instead recite --a cooling system, comprising coolant flowing ducts-- for grammatical reasons.  
	p.	In claim 18, line 22, both recitations of “the epidermis” should instead recite --the epidermis portions-- to be consistent with the prior recitations in the claim. 
q.	In the preamble of dependent claims 19-22, 35, & 36, the recitation of “A method according to…” should instead recite --The method according to--. 
Appropriate correction is required.



	INDEPENDENT CLAIM 38 
r.	In claim 38, line 12, the recitation of “a cooling system, comprises coolant flowing ducts” should instead recite --a cooling system, comprising coolant flowing ducts-- for grammatical reasons.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 1, 2, 6, 7, 9, 10, 12-23, 27-31, & 33-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
11.	INDEPENDENT CLAIM 1 (& DEPENDENT CLAIMS 2, 6, 7, 9, 23, 27-30, & 37)
12.	Claim 1 recites the limitation “an outer conductor and an inner conductor arranged approximately coaxial with each other” in lines 3-4.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
13.	Claim 1 recites the limitation “the annular front surface” in line 9.  There is insufficient antecedent basis for this recitation in the claim.
14.	Claim 1 recites the limitation “a plate made of a material essentially transparent” in lines 12-13.  The term “essentially” is a relative term which renders the claim indefinite.  The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
15.	Claims 2, 6, 7, 9, 23, 27-30, & 37 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
16.	Claim 6 recites the limitation “a plate” in line 2 of the claim.  This recitation renders the claim indefinite, as it is not clear whether the recited “a plate” is the same “a plate” recited in independent claim 1 (from which claim 6 depends), or a separate/additional plate.  Clarification is required. 
17.	Claim 7 recites the limitation “wherein the outer conductor has an annular front surface” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether the recited “an annular front surface” is the same “annular front surface” recited in independent claim 1 (from which claim 7 depends), or a separate/additional “annular front surface.”  Clarification is required. 
18.	Claim 7 recites the limitations “approximately coaxial” (line 2), “approximately flat” (line 3), and “approximately flat” (line 4).  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
19.	Claims 27-30 are rejected as ultimately depending from a claim (claim 7) rejected under 35 U.S.C. 112(b).
20.	Claim 9 recites the limitation “the inner conductor has a diameter” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether the recited “a diameter” is the same “a diameter of the inner conductor” recited in independent claim 1 (from which claim 9 depends), or a different diameter.  Clarification is required. 
21.	Claim 9 recites the limitation “between approximately 1 and approximately 2” in line 4.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
22.	Claim 23 recites the limitation “wherein the delivery window is closed by a plate made of a material essentially transparent at a frequency of energy delivered by the device” in lines 1-3.  This recitation renders the claim indefinite, as independent claim 1 (from which claim 23 ultimately depends) recites “wherein the delivery window is closed by a plate made of a material essentially transparent at a frequency of energy delivered by the device” in lines 12-23.  As such, it is not clear whether the “a plate” is intended to be the same “a plate” recited in independent claim 1, or a different plate.  See also the rejection under § 112(d) below. 
23.	Claim 23 recites the limitation “a plate made of a material essentially transparent” in line 2.  The term “essentially” is a relative term which renders the claim indefinite.  The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
24.	Claim 27 recites the limitation “about half a diameter of the inner conductor” in line 3.  
The term “about” is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
25.	Claim 29 recites the limitation “approximately one-fifth” in line 3.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
26.	Claim 30 recites the limitation “approximately one-eighth” in line 3.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 

27.	INDEPENDENT CLAIM 10 (& DEPENDENT CLAIMS 12-17, 31, 33, & 34)
28.	Claim 10 recites the limitation “an outer conductor and an inner conductor arranged approximately coaxial with each other” in lines 5-6.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
29.	Claim 10 recites the limitation “the annular front surface” in line 11.  There is insufficient antecedent basis for this recitation in the claim.
30.	Claim 10 recites the limitation “a plate made of a material essentially transparent” in lines 15-16.  The term “essentially” is a relative term which renders the claim indefinite.  The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
31.	Claims 12-17, 31, 33, & 34 are rejected as ultimately depending from a claim (claim 10) rejected under 35 U.S.C. 112(b).
32.	Claim 12 recites the limitation “between approximately 2 GHz and approximately 6 GHz” in line 3.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
33.	Claim 31 recites the limitation “between approximately 2 GHz and approximately 6 GHz” in line 3.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
34.	Claim 33 recites the limitation “the inner conductor has a diameter” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether the recited “a diameter” is the same “a diameter of the inner conductor” recited in independent claim 10 (from which claim 33 depends), or a different diameter.  Clarification is required. 
35.	Claim 33 recites the limitation “between approximately 1 and approximately 2” in line 4.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 

36.	INDEPENDENT CLAIM 18 (& DEPENDENT CLAIMS 19-22, 35, 36)
37.	Claim 18 recites the limitation “an outer conductor and an inner conductor arranged approximately coaxial with each other” in lines 4-5.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
38.	Claim 18 recites the limitation “when the device is placed in contact with a surface to be treated” in line 9.  This recitation renders the claim indefinite, as it is not clear what relationship, if any, the “a surface to be treated” has with the “epidermis portion” in the prior recitation (of line 3) of “applying, to an epidermis portion, a delivery device.”  As such, it is not clear how many different surfaces/portions are required to be contacted/treated in the claim.  Clarification is required.    
39.	Claim 18 recites the limitation “the annular front surface” in line 10.  There is insufficient antecedent basis for this recitation in the claim.
40.	Claim 18 recites the limitation “a plate made of a material essentially transparent” in lines 14-15.  The term “essentially” is a relative term which renders the claim indefinite.  The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
41.	Claim 18 recites the limitation “extend approximately orthogonally” in lines 21-22.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
42.	Claims 19-22, 35, & 36 are rejected as ultimately depending from a claim (claim 18) rejected under 35 U.S.C. 112(b).
43.	Claim 19 recites the limitation “between approximately 2 GHz and approximately 6 GHz” in lines 2-3.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
44.	Claim 20 recites the limitation “between approximately 10W and approximately 150W” in lines 2-3.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
45.	Claim 21 recites the limitation “between about 5 and about 20 minutes” in lines 2-3.  The term “about” is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
46.	Claim 22 recites the limitation “between about 40°C and about 50°C” in lines 3-4.  The term “about” is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
47.	Claim 36 recites the limitation “the inner conductor has a diameter” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether the recited “a diameter” is the same “a diameter of the inner conductor” recited in independent claim 18 (from which claim 36 depends), or a different diameter.  Clarification is required. 
48.	Claim 36 recites the limitation “between approximately 1 and approximately 2” in line 4.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 

49.	INDEPENDENT CLAIM 38 
50.	Claim 38 recites the limitation “an outer conductor and an inner conductor arranged approximately coaxial with each other” in lines 3-4.  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
51.	Claim 34 recites the limitation “a plate made of a material essentially transparent” in lines 10-11.  The term “essentially” is a relative term which renders the claim indefinite.  The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
52.	Claim 34 recites the limitation “the annular front surface” in lines 17-18.  There is insufficient antecedent basis for this recitation in the claim.

Claim Rejections - 35 USC § 112(d)
53.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

54.	Claim 23 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
55.	Claim 23 recites the limitation “wherein the delivery window is closed by a plate made of a material essentially transparent at a frequency of energy delivered by the device” in lines 1-3.  
	However, claim 23 ultimately depends from independent claim 1, which already recites the limitation “wherein the delivery window is closed by a plate made of a material essentially transparent at a frequency of energy delivered by the device” in lines 12-23.  
As such, claim 23 fails to further limit the subject matter of a claim upon which it ultimately depends.
56.	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

57.	Claim 31 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
58.	Dependent claim 31 depends from cancelled claim 11.  As such, claim 11 fails to further limit the subject matter of the claim upon which it depends.
59.	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
60.	NOTE:  For purposes of examination, claim 31 will be treated as depending from claim 10.


61.	Claim 35 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
62.	Claim 35 recites the limitation “wherein the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a reciprocal distance in an axial direction not greater than a diameter of the inner conductor” in lines 1-3.  
	However, claim 35 ultimately depends from independent claim 18, which already recites the limitation “wherein the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a reciprocal distance in an axial direction not greater than a diameter of the inner conductor” in lines 9-12.  
As such, claim 35 fails to further limit the subject matter of a claim upon which it ultimately depends.
63.	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Allowable Subject Matter
64.	Independent claims 1, 10, 18, & 38 would be allowable if rewritten or amended to overcome the claim objections and the rejections under 35 U.S.C. § 112(b) set forth in this Office action.
65.	Independent claims 1, 10, 18, & 38 each require a specific arrangement of the outer conductor and inner conductor which form the open-ended coaxial line, and which are arranged and configured to generate an electric field with lines of force extending from a front surface of the inner conductor to a front surface of the outer conductor and orthogonal to the front surface of the inner conductor and the front surface of the outer conductor, when the device is placed in contact with a surface to be treated.
	More particularly, independent claims 1, 10, & 18 each require that the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a reciprocal distance in an axial direction not greater than a diameter of the inner conductor. 
	Independent claim 38 more precisely requires wherein an axial distance between the annular front surface of the outer conductor and the front surface of the inner conductor is not greater than half the diameter of the inner conductor, [and] wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between 1.2 and 1.5.
None of the references of record, either alone or in combination, fairly teach or suggest the foregoing limitation concerning the claimed distance between the front surface of the inner conductor and the annular front surface of the outer conductor, in combination with the other limitations (e.g., concerning the energy delivery window and cooling system) of independent claims 1, 10, 18, & 38.

Response to Declaration
66.	The Beni Declaration has been fully considered, and is persuasive at least as it details why one of ordinary skill in the art would not have been motivated to modify the “horn antenna” [FIG. 6G] of U.S. 2015/0351838 to Deem et al. (“Deem”) such that the front surface of the inner conductor and the annular front surface of the outer conductor [be] arranged at a reciprocal distance in an axial direction not greater than a diameter of the inner conductor.  For this reason, the Beni Declaration is sufficient to overcome the rejections under § 103 (relying on Deem) as set forth in the 09/22/2021 Final Action.     



Response to Arguments
67.	As noted above, the 12/20/21 Amendment has overcome the rejections under § 103 previously set forth in the Final Office Action mailed 09/22/2021 (“09/22/21 Action”).  
68.	New claim objections and rejections under §§ 112(b) & 112(d) are set forth herein, necessitated by Applicant's amendment.
69.	Independent claims 1, 10, 18, & 38 would be allowable if rewritten or amended to overcome the claim objections and the rejections under 35 U.S.C. § 112(b) set forth in this Office action.

Conclusion
70.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794